DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: the prior art of record fails to show a composite stress layer interposed between the top surface of the fin active region and the gate dielectric layer, wherein the composite stress layer includes a first silicon nitride layer and a second silicon nitride layer on the first silicon nitride layer, the first silicon nitride layer having a first compressive stress and the second silicon nitride layer having a second compressive stress greater than the first compressive stress (claim 1); a composite stress layer interposed between the top surface of the fin active region and the gate dielectric layer, wherein the composite stress layer includes a first stress layer of a dielectric material with a first compressive stress and a second stress layer of the dielectric material with a second compressive stress on the first stress layer, the second compressive stress being greater than the first compressive stress (claim 10); a composite stress layer interposed between the top surface of the fin active region and the gate dielectric layer, wherein the composite stress layer includes a first stress layer of a first compressive stress; a second stress layer of a second compressive stress on the first stress layer; and a third stress layer of a tensile stress disposed between the first and second stress layer (claim 18).
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI V PHAM whose telephone number is (571)272-1715.  The examiner can normally be reached on M-F 8:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOAI V PHAM/
Primary Examiner, Art Unit 2892